Citation Nr: 9933032	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  95-23 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.J. Kniffen, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1966 to 
September 1988.  Service in Vietnam is indicated by the 
evidence of record.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1995 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas, which denied the veteran's claim 
of entitlement to an increased evaluation for PTSD.


REMAND

Initially, the Board concludes that the veteran's claim of 
entitlement to an increased evaluation for PTSD is well 
grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991).  When a 
veteran is awarded service connection for a disability and 
appeals the RO's rating determination, the claim continues to 
be well grounded as long as the claim remains open and the 
rating schedule provides for a higher rating.  See Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995). 

Since the claim of entitlement to an increased evaluation for 
PTSD is well grounded, the VA has a duty to assist the 
veteran in the development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a).  

In April 1997, the Board remanded this claim for a number of 
reasons, one of which was to obtain a VA social and 
industrial survey.  The Board notes that although most of the 
Board's instructions as set forth in the remand were complied 
with, the file does not reflect that a VA social and 
industrial survey of the veteran was completed.


The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the Court.  
Compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance and a remand of the 
claim will likely ensue.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).  Because the veteran has not been provided with a 
VA social and industrial survey, as called for in the 
previous remand, the Board finds that all facts that are 
relevant to his claim have not been properly developed.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

The veteran should be afforded a VA 
social and industrial survey to assess 
the veteran's employment history and day-
to-day functioning.  A written copy of 
the report should be inserted into the 
claims folder.


After the development requested above has been completed, the 
RO should again review the record, applying all pertinent 
law, VA regulations and court decisions.  Consideration of a 
higher rating should be made under both the old and the new 
criteria for PTSD.  If any benefit sought on appeal remains 
denied, the veteran and his representative should be 
furnished a supplemental statement of the case and given a 
reasonable opportunity to respond.  Thereafter, the case 
should be returned to the Board, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



